PER CURIAM.
The judgment and sentence from which the defendant appeals are affirmed upon a holding that the prosecutor’s comment in *1193closing argument was proper in that it referred to evidence as it existed before the jury, White v. State, 377 So.2d 1149 (Fla.1979), cert. denied, 449 U.S. 845, 101 S.Ct. 129, 66 L.Ed.2d 54 (1980); Robles v. State, 210 So.2d 441 (Fla.1968); Garcia v. State, 439 So.2d 328 (Fla. 3d DCA 1983); Wilson v. State, 305 So.2d 50 (Fla. 3d DCA 1974), and the sentencing court has the discretion to impose two consecutive life terms, each sentence including a twenty-five year minimum mandatory term, for two first-degree murder convictions, State v. Enmund, 476 So.2d 165, 168 (Fla.1985); Price v. State, 477 So.2d 671 (Fla. 4th DCA 1985) (on rehearing).
Affirmed.